Exhibit 99.1 YARDVILLE NATIONAL BANCORP Press Release FOR IMMEDIATE RELEASE For further information, contact: Stephen F. Carman, CFO (609) 631-6222 or carmans@ynb.com or consult Investor Relations on YNB’s website: www.ynb.com YARDVILLE NATIONAL BANCORP ANNOUNCES EARNINGS FOR SECOND QUARTER OF 2007 Hamilton, N.J.- July 27, 2007- Yardville National Bancorp, (NASDAQ:YANB) today reported net income for the second quarter of 2007 of $3.1 million or $0.27 per diluted share. This compares to $5.1 million or $0.45 per diluted share reported at June 30, 2006.For the first six months of 2007, YNB’s net income was $8.3 million, or $0.72 per diluted share, compared with $10.2 million or $0.90 per diluted share for the first six months of 2006. Impacting YNB’s results for the three- and six-month periods were higher non-interest expenses and lower net interest income. The higher non-interest expenses for the second quarter of 2007 and for the first six months are primarily attributable to legal and other expenses related to YNB’s consideration of strategic alternatives. For the second quarter, non-interest expenses were $15.6 million compared to $14.3 million for the same quarter in 2006.These expenses rose 9.6% to $30.4 million for the six months ended June 30, 2007, compared to $27.7 million at June 30, 2006.The legal and other expenses related to the search for strategic alternatives totaled approximately $900,000 and $1.2 million for the second quarter and first six months of 2007, respectively. On June 6, 2007, YNB entered into an agreement to be acquired by The PNC Financial Services Group, Inc. (NYSE:PNC). YNB’s net interest income for the second quarter was negatively impacted by decreases in commercial loans and higher retail deposit costs. Higher deposit costs were a primary factor in YNB’s decrease in the tax equivalent net interest margin for the second quarter, as the margin moved from 3.37% in the first quarter of 2007 to 3.21% for the second quarter. For the first half of 2007, YNB’s tax equivalent net interest margin was 3.29% compared to 3.04% for the first half of 2006. The December 2006 balance sheet restructure was the principal contributing factor to the margin improvement year over year. Despite a 1.4% decline in average total loans due to increased competition on rates and terms, the sluggishness of the real estate market, and higher paydowns of existing loan relationships, overall loan income increased for the first six months of 2007 compared to the same period in 2006 due to higher yields. Thehigher cost ofdepositswas theprincipal factor in the decline of net interest income of $2.0 million, or 4.7% for the first six months of 2007 compared to the first six months of 2006. Nonperforming assets at June 30, 2007 totaled $28.5 million, or 1.11% of total assets, and the allowance for loan losses was 1.30% of total loans covering 87.88% of nonperforming loans. Nonperforming assets at year-end 2006 were $29.5 million. Average deposits increased $42.2 million for the first six months of 2007 compared to the same period in 2006, as YNB reduced its reliance on more expensive wholesale funding sources during this period. YNB continues its focus on attracting new retail relationships and expanding its small business sector by opening new branches in contiguous marketplaces. Additional branches in Lawrence Township near Princeton and in Cranbury, Middlesex County, both in New Jersey, opened for business early in the third quarter. The former is an excellent fill-in to YNB’s northern Mercer County presence, while the latter connects southern Middlesex with the northeastern sector of Mercer County in a growing market populated by new businesses and an expanding population of affluent retirees. “Our transaction with PNC is proceeding on schedule, and pending the shareholder vote and regulatory approvals, is anticipated to close in the fourth quarter of this year,” explained YNB President and Chief Operating Officer F. Kevin Tylus.“Transition teams are in place and working well together toward our objective of a seamless integration of our two companies with little or no disruption for customers,” he added. All of YNB’s capital ratios remain above regulatory requirements. Total risk-based capital was 13.0%, Tier 1 capital to risk-based assets was 11.9%, and Tier 1 capital to average assets was 9.9%. YNB has paid dividends to its shareholders for the past 54 consecutive quarters. With $2.56 billion in assets as of June 30, 2007, YNB serves individuals and small- to mid-sized businesses in the dynamic New York City-Philadelphia corridor. As of July 23, 2007, YNB had a network of 35 branches in Mercer, Hunterdon, Somerset, Middlesex, Burlington, and Ocean counties in New Jersey and Bucks County in Pennsylvania.Headquartered in Mercer County, YNB emphasizes commercial lending and offers a broad range of lending, deposit and other financial products and services. ##### Cautionary Statement Regarding Forward-Looking Statements This press release and other statements made from time to time by YNB’s management contain express and implied statements relating to YNB’s future financial condition, results of operations, plans, objectives, performance, and business, which are considered forward-looking statements. These may include statements that relate to, among other things, profitability, liquidity, adequacy of the allowance for loan losses, plans for growth, interest rate sensitivity, market risk, regulatory compliance, and financial and other goals. Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, our expectations may not be achieved.Actual results may differ materially from those expected or implied as a result of certain risks and uncertainties, including, but not limited to: adverse changes in our loan quality and the resulting credit risk-related losses and expenses; levels of our loan origination volume; the results of our efforts to implement our retail strategy and attract core deposits; compliance with laws and regulatory requirements, including our formal agreement with the Office of the Comptroller of the Currency, and compliance with NASDAQ standards; interest rate changes and other economic conditions; proxy contests and litigation; continued relationships with major customers; competition in product offerings and product pricing; adverse changes in the economy that could increase credit-related losses and expenses; adverse changes in the market price of our common stock; and other risks and uncertainties detailed from time to time in our filings with the United States Securities and Exchange Commission (the “SEC”), as well as other risks and uncertainties detailed from time to time in statements made by our management.YNB assumes no obligation to update or supplement forward- looking statements except as may be required by applicable law or regulation. Additional Information About The PNC Merger PNC and YNB have filed with the SEC a Registration Statement on Form S-4 that includes a preliminary version of a proxy statement of YNB that also constitutes a preliminary prospectus of PNC.The S-4 has not yet become effective.The parties will file other relevant documents concerning the proposed transaction with the SEC.Following the S-4 being declared effective by the SEC, YNB intends to mail the final proxy statement to its shareholders.Such final documents, however, are not currently available.WE URGE INVESTORS TO READ THE FINAL PROXY STATEMENT/PROSPECTUS AND ANY OTHER DOCUMENTS TO BE FILED WITH THE SEC IN CONNECTION WITH THE MERGER OR INCORPORATED BY REFERENCE IN THE PROXY STATEMENT/PROSPECTUS, IF AND WHEN THEY BECOME AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. Investors may obtain these documents, if and when they become available, free of charge at the SEC’s Web site (www.sec.gov). In addition, documents filed with the SEC by PNC will be available free of charge from Shareholder Relations at (800) 843-2206. Documents filed with the SEC by YNB will be available free of charge from YNB by contacting Howard N. Hall, Assistant Treasurer’s Office, 2465 Kuser Road, Hamilton, NJ 08690, or by calling (609) 631-6223. The directors, executive officers, and certain other members of management and employees of YNB are participants in the solicitation of proxies in favor of the merger from the shareholders of YNB.Information about the directors and executive officers of YNB is set forth in its Annual Report on Form 10-K filed on March 30, 2007 for the year ended December 31, 2006, as amended by the Form 10-K/A filed on May 10, 2007.Additional information regarding the interests of such participants will be included in the proxy statement/prospectus and the other relevant documents filed with the SEC when they become available. Yardville National Bancorp Summary of Financial Information (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (in thousands, except per share amounts) 2007 2006 2007 2006 Stock Information: Weighted average shares outstanding: Basic 11,088 10,938 11,065 10,911 Diluted 11,416 11,339 11,411 11,326 Shares outstanding end of period 11,191 11,004 Earnings per share: Basic $ 0.28 $ 0.46 $ 0.75 $ 0.94 Diluted 0.27 0.45 0.72 0.90 Dividends paid per share 0.115 0.115 0.230 0.230 Book value per share 16.94 16.29 Tangible book value per share 16.82 16.15 Closing price per share 34.15 35.73 Closing price to tangible book value 203.03 % 221.24 % Key Ratios: Return on average assets 0.48 % 0.68 % 0.63 % 0.69 % Return on average stockholders' equity 6.58 11.39 8.70 11.47 Net interest margin 3.12 2.93 3.20 2.96 Net interest margin (tax equivalent) (1) 3.21 3.01 3.29 3.04 Efficiency ratio 72.60 62.71 69.17 60.60 Equity-to-assets at period end 7.38 5.90 Tier 1 leverage ratio (2) 9.93 8.65 Asset Quality Data: Net loan charge-offs $ 1,793 $ 1,102 $ 2,321 $ 3,763 Nonperforming assets as a percentage of total assets 1.11 % 0.80 % Allowance for loan losses at period end as a percent of: Total loans 1.30 1.13 Nonperforming loans 87.88 97.66 Nonperforming assets at period end: Nonperforming loans $ 28,099 $ 23,643 Other real estate 385 502 Total nonperforming assets $ 28,484 $ 24,145 (1) The net interest margin is equal to net interest income divided by average interest earning assets. In order to make pre-tax income and resultant yields on tax-exempt investments and loans on a basis comparable to those on taxable investments and loans, a tax equivalent adjustment is made to interest income. The tax equivalent adjustment has been computed using the appropriate Federal income tax rate for the period, and has the effect of increasing interest income by $567,000 and $535,000 for the three month periods and $1,122,000 and $1,070,000 for the six months ended June 30, 2007 and 2006, respectively. (2) Tier 1 leverage ratio is Tier 1 capital to adjusted quarterly average assets. Yardville National Bancorp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (in thousands, except per share amounts) 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 35,950 $ 37,307 $ 73,086 $ 72,728 Interest on deposits with banks 678 336 896 566 Interest on securities available for sale 5,379 8,842 10,762 17,804 Interest on investment securities: Taxable 16 26 36 49 Exempt from Federal income tax 1,102 1,025 2,167 2,035 Interest on Federal funds sold 263 152 340 280 Total Interest Income 43,388 47,688 87,287 93,462 INTEREST EXPENSE: Interest on savings account deposits 7,164 6,974 14,261 13,121 Interest on certificates of deposit of $100,000 or more 3,323 2,500 6,522 4,784 Interest on other time deposits 8,376 6,443 16,223 11,963 Interest on borrowed funds 3,519 9,392 7,230 18,696 Interest on subordinated debentures 1,400 1,360 2,791 2,666 Total Interest Expense 23,782 26,669 47,027 51,230 Net Interest Income 19,606 21,019 40,260 42,232 Less provision for loan losses 1,800 1,800 2,450 4,150 Net Interest Income After Provision for Loan Losses 17,806 19,219 37,810 38,082 NON-INTEREST INCOME: Service charges on deposit accounts 658 777 1,275 1,436 Securities gains, net - - 7 - Income on bank owned life insurance 472 440 914 861 Other non-interest income 753 576 1,429 1,157 Total Non-Interest Income 1,883 1,793 3,625 3,454 NON-INTEREST EXPENSE: Salaries and employee benefits 7,973 7,572 15,775 15,223 Occupancy expense, net 1,875 1,368 3,661 2,795 Equipment expense 841 856 1,680 1,652 Other non-interest expense 4,911 4,510 9,239 8,014 Total Non-Interest Expense 15,600 14,306 30,355 27,684 Income before income tax expense 4,089 6,706 11,080 13,852 Income tax expense 958 1,649 2,821 3,627 Net Income $ 3,131 $ 5,057 $ 8,259 $ 10,225 EARNINGS PER SHARE: Basic $ 0.28 $ 0.46 $ 0.75 $ 0.94 Diluted 0.27 0.45 0.72 0.90 Weighted average shares outstanding: Basic 11,088 10,938 11,065 10,911 Diluted 11,416 11,339 11,411 11,326 Yardville National Bancorp and Subsidiaries Consolidated Statements of Condition (Unaudited) June 30, December 31, (in thousands) 2007 2006 2006 Assets: Cash and due from banks $ 33,552 $ 35,839 $ 30,355 Federal funds sold 23,725 12,475 3,265 Cash and Cash Equivalents 57,277 48,314 33,620 Interest bearing deposits with banks 6,789 62,368 32,358 Securities available for sale 408,356 701,007 402,641 Investment securities 103,139 92,753 96,072 Loans 1,900,657 2,034,781 1,972,881 Less: Allowance for loan losses (24,692 ) (23,090 ) (24,563 ) Loans, net 1,875,965 2,011,691 1,948,318 Bank premises and equipment, net 12,384 11,578 12,067 Other real estate owned 385 502 385 Bank owned life insurance 50,565 48,713 49,651 Other assets 47,246 46,982 45,619 Total Assets $ 2,562,106 $ 3,023,908 $ 2,620,731 Liabilities and Stockholders' Equity: Deposits Non-interest bearing $ 196,499 $ 215,373 $ 197,126 Interest bearing 1,803,289 1,831,610 1,806,157 Total Deposits 1,999,788 2,046,983 2,003,283 Borrowed funds Securities sold under agreements to repurchase 10,000 10,000 10,000 Federal Home Loan Bank advances 263,000 694,000 324,000 Subordinated debentures 62,892 62,892 62,892 Obligation for Employee Stock Ownership Plan (ESOP) 1,406 1,969 1,688 Other 1,391 1,296 1,593 Total Borrowed Funds 338,689 770,157 400,173 Other liabilities 34,643 28,293 31,181 Total Liabilities $ 2,373,120 $ 2,845,433 $ 2,434,637 Stockholders' equity: Common stock: no par value 110,882 107,096 108,728 Surplus 2,205 2,205 2,205 Undivided profits 91,799 93,599 86,100 Treasury stock, at cost (3,160 ) (3,160 ) (3,160 ) Unallocated ESOP shares (1,406 ) (1,969 ) (1,688 ) Accumulated other comprehensive loss (11,334 ) (19,296 ) (6,091 ) Total Stockholders' Equity 188,986 178,475 186,094 Total Liabilities and Stockholders' Equity $ 2,562,106 $ 3,023,908 $ 2,620,731 Financial Summary Average Balances, Yields and Costs (Unaudited) Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 Average Average Average Yield / Average Yield / (in thousands) Balance Interest Cost Balance Interest Cost INTEREST EARNING ASSETS: Interest bearing deposits with banks $ 45,107 $ 678 6.01 % $ 25,899 $ 336 5.19 % Federal funds sold 26,977 263 3.90 12,280 152 4.95 Securities 501,651 6,497 5.18 803,661 9,893 4.92 Loans (1) 1,943,760 35,950 7.40 2,025,995 37,307 7.37 Total interest earning assets $ 2,517,495 $ 43,388 6.89 % $ 2,867,835 $ 47,688 6.65 % NON-INTEREST EARNING ASSETS: Cash and due from banks $ 31,190 $ 35,143 Allowance for loan losses (25,212 ) (22,842 ) Premises and equipment, net 12,385 11,622 Other assets 84,123 83,236 Total non-interest earning assets 102,486 107,159 Total assets $ 2,619,981 $ 2,974,994 INTEREST BEARING LIABILITIES: Deposits: Savings, money markets, and interest bearing demand $ 903,457 $ 7,164 3.17 % $ 963,732 $ 6,974 2.89 % Certificates of deposit of $100,000 or more 264,432 3,323 5.03 239,367 2,500 4.18 Other time deposits 678,273 8,376 4.94 588,335 6,443 4.38 Total interest bearing deposits 1,846,162 18,863 4.09 1,791,434 15,917 3.55 Borrowed funds 314,091 3,519 4.48 715,894 9,392 5.25 Subordinated debentures 62,892 1,400 8.90 62,892 1,360 8.65 Total interest bearing liabilities $ 2,223,145 $ 23,782 4.28 % $ 2,570,220 $ 26,669 4.15 % NON-INTEREST BEARING LIABILITIES: Demand deposits $ 186,429 $ 209,379 Other liabilities 20,016 17,853 Stockholders' equity 190,391 177,542 Total non-interest bearing liabilities andstockholders' equity $ 396,836 $ 404,774 Total liabilities and stockholders' equity $ 2,619,981 $ 2,974,994 Interest rate spread (2) 2.61 % 2.50 % Net interest income and margin (3) $ 19,606 3.12 % $ 21,019 2.93 % Net interest income and margin (tax equivalent basis)(4) $ 20,173 3.21 % $ 21,554 3.01 % (1) Loan origination fees are considered an adjustment to interest income.For the purpose of calculating loan yields, average loan balances include nonaccrual balances with no related income. (2) The interest rate spread is the difference between the average yield on interest earning assets and average rate paid on interest bearing liabilities. (3) The net interest margin is equal to net interest income divided by average interest earning assets. (4) In order to make pre-tax income and resultant yields on tax-exempt investments and loans on a basis comparable to those on taxable investments and loans, a tax equivalent adjustment is made to interest income. The tax equivalent adjustment has been computed using the appropriate Federal income tax rate for the period and has the effect of increasing interest income by $567,000 and $535,000 for the three month periods ended June 30, 2007 and 2006, respectively. Financial Summary Average Balances, Yields and Costs (Unaudited) Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Average Average Average Yield / Average Yield / (in thousands) Balance Interest Cost Balance Interest Cost INTEREST EARNING ASSETS: Interest bearing deposits with banks $ 31,025 $ 896 5.78 % $ 22,823 $ 566 4.96 % Federal funds sold 16,446 340 4.13 11,977 280 4.68 Securities 498,618 12,965 5.20 814,604 19,888 4.88 Loans (1) 1,972,241 73,086 7.41 2,000,604 72,728 7.27 Total interest earning assets $ 2,518,330 $ 87,287 6.93 % $ 2,850,008 $ 93,462 6.56 % NON-INTEREST EARNING ASSETS: Cash and due from banks $ 30,987 $ 35,588 Allowance for loan losses (24,724 ) (23,022 ) Premises and equipment, net 12,331 11,669 Other assets 83,316 77,157 Total non-interest earning assets 101,910 101,392 Total assets $ 2,620,240 $ 2,951,400 INTEREST BEARING LIABILITIES: Deposits: Savings, money markets, and interest bearing demand $ 906,047 $ 14,261 3.15 % $ 960,182 $ 13,121 2.73 % Certificates of deposit of $100,000 or more 262,943 6,522 4.96 238,422 4,784 4.01 Other time deposits 664,166 16,223 4.89 570,913 11,963 4.19 Total interest bearing deposits 1,833,156 37,006 4.04 1,769,517 29,868 3.38 Borrowed funds 325,489 7,230 4.44 716,785 18,696 5.22 Subordinated debentures 62,892 2,791 8.88 62,892 2,666 8.48 Total interest bearing liabilities $ 2,221,537 $ 47,027 4.23 % $ 2,549,194 $ 51,230 4.02 % NON-INTEREST BEARING LIABILITIES: Demand deposits $ 188,595 $ 210,077 Other liabilities 20,269 13,867 Stockholders' equity 189,839 178,262 Total non-interest bearing liabilities and stockholders' equity $ 398,703 $ 402,206 Total liabilities and stockholders' equity $ 2,620,240 $ 2,951,400 Interest rate spread (2) 2.70 % 2.54 % Net interest income and margin (3) $ 40,260 3.20 % $ 42,232 2.96 % Net interest income and margin (tax equivalent basis)(4) $ 41,382 3.29 % $ 43,302 3.04 % (1) Loan origination fees are considered an adjustment to interest income.For the purpose of calculating loan yields, average loan balances include nonaccrual balances with no related income. (2) The interest rate spread is the difference between the average yield on interest earning assets and average rate paid on interest bearing liabilities. (3) The net interest margin is equal to net interest income divided by average interest earning assets. (4) In order to make pre-tax income and resultant yields on tax-exempt investments and loans on a basis comparable to those on taxable investments and loans, a tax equivalent adjustment is made to interest income. The tax equivalent adjustment has been computed using the appropriate Federal income tax rate for the period and has the effect of increasing interest income by $1,122,000 and $1,070,000 for the six month periods ended June 30, 2007 and 2006, respectively.
